2. Situation of Burmese refugees in Thailand (vote)
Before the vote on paragraph 2:
author. - Madam President, I notice once again that the officials have not actually written the oral amendments in the same order as they are actually voted on, so I will be very careful to pick the right order myself this time. For paragraph 2, we want to add the words at the end of the paragraph, 'as well as deliberate impoverishment, arbitrary taxation and land confiscation'.
author. - Madam President, amended orally as follows for paragraph 5: 'Welcomes the Thai Government's cooperation with the United Nations High Commissioner for Refugees and calls for immediate and full access to all the detained Rohingya boat people in order to define their protection needs; calls, at the same time, on the Government of Thailand to sign the 1951 UN Convention relating to the Status of Refugees and the 1967 Protocol thereto;'.
author. - Madam President, I will read out the entire text for paragraph 6 as amended orally: 'Stresses that the boat people issue which affects Thailand and other countries is essentially a regional one; views positively the efforts of the Thai Government to increase cooperation among regional neighbours to address the Rohingya issue; welcomes in this respect the meeting held on 23 January by the Permanent Secretary of Foreign Affairs, Kasit Piromya, with the Ambassadors of India, Indonesia, Bangladesh, Malaysia and Burma; and appeals to the members of ASEAN and, in particular, the Thai chair and relevant international organisations, to work on a permanent solution to this long-standing problem;'.
author. - Madam President, recital E should read as follows: 'whereas the United Nations refugee agency has voiced its concern about the reports of mistreatment of the Burmese refugees and gained access to some of the 126 Rohingya still kept in custody by the Thai authorities'.